Citation Nr: 1817409	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-18 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for obstructive sleep apnea (OSA), as secondary to the Veteran's service-connected diabetes mellitus.

2. Entitlement to service connection for OSA as secondary to the Veteran's service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for OSA as secondary to the Veteran's service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2006 decision, the RO denied the claim for service connection for OSA. The Veteran did not file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance. 

2. Additional evidence received since the January 2006 decision is new and related to an unestablished fact necessary to substantiate the claim of service connection for OSA. 


CONCLUSIONS OF LAW

1. The January 2006 rating decision that denied service connection for OSA is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017). 

2. The evidence received since the January 2006 rating decision is new and material and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for his OSA as secondary to his service-connected diabetes mellitus. 

Legal Analysis and Criteria

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also, Wakeford v. Brown, 8 Vet. App. 239, 239-40 (1995). New evidence is that which was not previously submitted to agency decision makers. Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending. 38 C.F.R. § 3.156(b). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

The RO denied service connection for OSA in a January 2006 rating decision. The RO found that VA treatment records shows a diagnosis of sleep apnea, but found that there was no evidence that his service-connected diabetes mellitus could cause sleep apnea, but that obesity was a cause of OSA and treatment records showed his suffered from such. The RO also found that OSA did not have its onset in service.  


The evidence at the time of the January 2006 RO denial included VAMC treatment records and service medical records. Since that time, the Veteran underwent a VA examination in June 2012. A Statement of the Case (SOC) was issued in June 2012, which denied the Veteran's claim. The Veteran has submitted additional articles that pertain to the nexus element, i.e., that his OSA is caused by his diabetes mellitus and accompanying weight gain. This evidence was not previously considered and directly addresses facts necessary to substantiate the claim: nexus to a service-connected disability. As such, the Board now finds that new and material evidence has been received and the claim for service connection for OSA as secondary to the Veteran's service-connected disability is reopened. 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for OSA, as secondary to the Veteran's service-connected diabetes mellitus, is granted. 


REMAND

The Veteran contends that his weight has increased because of his service-connected diabetes mellitus. See 7/6/2012, Form 9, at p. 1. His asserts that his increased weight has in turned caused his OSA. 

The Board notes that the medical evidence of record, including the June 2012 VA examination, indicates that obesity is a risk factor, among others for OSA. The Board further notes the General Counsel (GC), VA, recently issued a precedential opinion on how the issue of obesity is to be assessed. One of the primary holdings of the opinion is that obesity is not a disability for purposes of VA benefits; hence, it cannot be the subject of service connection. VAOPGCPREC No. 1-2017 (Jan. 6, 2017); see also, Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018). The GC recognized further, however, that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a). Hence, the Board will remand for additional medical assessment, to include under the criteria noted by the GC. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2. Then, schedule the Veteran for a VA examination. The claims file should be made available to the examiner and reviewed in conjunction with the examination. The examiner is requested to provide an opinion as to the following questions: 

a) Whether the service-connected diabetes mellitus (or any other service-connected disability) caused the Veteran to become obese/gain weight;

b) If so, whether the obesity/weight gain as a result of the service-connected diabetes mellitus was a substantial factor in causing (i.e., a substantial factor) OSA; 

c) Whether OSA would not have occurred but for the obesity/weight gain caused by the service-connected disabilities. 

In arriving at the opinion on OSA and weight gain/obesity, inform the examiner that all lay evidence must be considered, including the articles submitted by the Veteran. Inform the examiner further that, under applicable legislation and VA requirements, obesity is not a disease or disability, but it may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis. To determine whether any weight gain or obesity is an "intermediate step" between either any or all of the Veteran's service-connected disabilities and OSA, the examiner should fully answer the above questions. 

The examiner is to provide a comprehensive rationale for any opinion offered. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  
If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


